Citation Nr: 1727781	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the Veteran filed a March 2017 Form 9 at the RO concerning service connection for a lumbar condition and posttraumatic stress disorder, and whether new and material evidence has been submitted to reopen those claims.  Review of the VACOLS appeals tracking system indicates there is an active appeal for the issues at the RO.  As such, no action will be taken by the Board at this time.

In August 2016, the Board remanded this matter for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that the Veteran's bilateral hearing loss had its onset during service.
 
2.  The competent and credible evidence of record reflects that the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations provide that certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Moreover, VA regulations do not preclude a finding of service connection for a current hearing loss disability where a Veteran's hearing was within normal limits on audiometric testing at separation from service; a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background and Analysis

Briefly, the Board notes the Veteran has clearly been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as with tinnitus.  Regarding the Veteran's service treatment records (STRs) and military personnel file, the evidence indicates those records were lost in the July 1973 fire which destroyed a major portion of the records of Army military personnel.  Likewise, the record also contains formal findings of unavailability for the Veteran's social security administration (SSA) and some private medical records.  However, the Veteran has consistently maintained he worked as an artillery crewmember and his duties included being around heavy artillery and mortar fire.  As the Veteran is competent to report events in service, and as nothing in the record challenges his credibility as a historian, the Board finds his statements regarding his noise exposure credible and probative.  Further the Board notes the RO conceded noise exposure in service in a February 2016 VA examination request.  As such, the central issue to resolve is whether a nexus exists between the Veteran's current disabilities and his active duty service.  

The Veteran underwent VA audiological examinations in March 2013, and November 2016.  Both examiners provided unfavorable nexus medical opinions.  During the March 2013 examination, the examiner did not review the c-file and opined the Veteran's bilateral hearing loss and tinnitus was less likely than not related to his military service.  In support of her conclusion, the examiner stated that due to the Veteran's military occupation and actual experience and length of time in hospital during military service, coupled with reported onset of worsening hearing about 6-8 years prior to the examination, the hearing loss was not caused by military noise exposure.  Regarding the Veteran's tinnitus, the examiner also gave an unfavorable opinion essentially using the same rationale.  The November 2016 examiner concluded the Veteran's hearing loss could not be tested, nor an opinion be provided because the Veteran is known at the audiological clinic, and the results of the audiological examination were not in agreement with known test results. 


The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds both medical opinions inadequate because they fail to consider and discuss the Veteran's reports of noise exposure in service and the continuity of symptoms.  The March 2013 examiner failed to review the claims file.  The lack of service treatment records notwithstanding, the file contained the Veteran's statements and the examiner failed to consider this evidence in her opinion.  Similarly, the November 2016 examiner based her conclusion merely on the results of the physical examination instead of considering and discussing the Veteran's assertions in the file despite having been instructed to do so in the examination request.  As such, the Board declines to rely on this inadequate evidence in making its determination. 

In November 2014, the Veteran submitted a medical opinion furnished by his private audiologist who is familiar with the Veteran's conditions.  In the opinion, the audiologist noted the Veteran reported a long-term history of tinnitus, which began in service.  The audiologist also noted the Veteran's physical examination was normal except for the audiogram, which indicated a bilateral moderate to severe downsloping sensorineural hearing loss.  The audiologist then concluded the Veteran's service directly contributed to his current condition given the credible reported noise exposure in service and the reported tinnitus at the time of separation.   

For his part, the Veteran has consistently stated he was assigned to heavy artillery and was exposed to explosions.  He has also stated he sought treatment for tinnitus and hearing loss upon discharge, both privately and with VA, but the records are not available given the length of time elapsed.  At his Board hearing, the Veteran's wife also testified he experienced hearing loss and tinnitus since he left the military but the symptoms only worsened recently.  Buddy statements submitted by the Veteran's fellow servicemen recalled the Veteran speaking to them about his health problems including hearing loss and tinnitus.  One of these statements, particularly, also stated the Veteran spoke about his hearing problems after he was discharged.  As this lay evidence describes the onset of symptomatology, the Board finds it competent and credible. 

In light of all the relevant evidence of record, including the favorable private medical opinion, the unfavorable VA medical opinions, and the credible lay evidence, the Board finds the evidence is in equipoise.  As such, all doubt is resolved in the Veteran's favor and the Board finds service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


